590 F.2d 297
UNITED STATES of America, Plaintiff-Appellee,v.DeValle Oakie WALKER, Defendant-Appellant.
No. 76-3555.
United States Court of Appeals,Ninth Circuit.
Jan. 17, 1979.

1
Susan Guberman (argued), of Nasatir, Sherman & Hirsch, Los Angeles, Cal., for defendant-appellant.


2
Mark E. Beck, Asst. U. S. Atty.  (argued), Los Angeles, Cal., for plaintiff-appellee.


3
Before CHOY and WALLACE, Circuit Judges, and TURRENTINE,* District Judge.


4
This court en banc has instructed the panel assigned to this case to amend the panel's opinion filed on June 9, 1978, and reported at 576 F.2d 253 by deleting from it any reference to United States v. Grajeda, 570 F.2d 872 (9th Cir. 1978), the opinion in Grajeda having been so amended that such reference to it is now inapposite.


5
Accordingly, IT IS ORDERED that the panel's opinion filed herein on June 9, 1978 is amended by deleting all that portion of the second full paragraph of the second column on page 255 beginning with the words "United States v. Grajeda " in the ninth line of that paragraph to and including the words and figures "Grajeda, 570 F.2d at 874 n.1."



*
 The Honorable Howard B. Turrentine, United States District Judge for the Southern District of California, sitting by designation